GATES, P. J.
Action for false imprisonment. The defense was that plaintiff interfered with defendant while defendant was attempting to .arrest another for a misdemeanor committed in the daytime in defendant’s presence, and that plaintiff was therefore arrested and lodged in jail. The evidence was sufficient to justify the verdict. There was no error in the instructions. Whether defendant was or was not the duly appointed city marshal was immaterial. If he was only a private citizen, his course of action, which the jury found was not malicious, was justified if his ver-, sion of the facts was true.
The judgment and order appealed from are affirmed.